          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 1 of 7



 1 John Swenson, Esq. (SBN 224110)
   jswenson@scalilaw.com
 2 Jade Jurdi, Esq. (SBN 273401)
   jjurdi@scalilaw.com
 3 SCALI RASMUSSEN
   A Professional Corporation
 4 800 Wilshire Boulevard, Suite 400
   Los Angeles, CA 90017
 5 Telephone: 213.239.5622
   Facsimile: 213.239.5623
 6
   Attorneys for Defendant
 7 ROBERT HOWER
 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
11 GEMCAP LENDING I, LLC,                      Case No. 4:18-cv-05979
12                      Plaintiff,             Judge: Hon. Yvonne Gonzalez Rogers
13                vs.                          DECLARATION OF JOHN
                                               SWENSON IN SUPPORT OF
14 UNITY BANK MINNESOTA,                       DEFENDANT ROBERT HOWER’S
   ROBERT HOWER, GEORGE VAN                    FEE MOTION
15 BUREN,
                                               [Filed concurrently with Defendant
16                      Defendants.            Robert Hower’s Motion for Fees and
                                               Costs, Declarations of Jade Jurdi and
17                                             Zachary Hoffman in Support Thereof and
                                               Proposed Decision]
18
                                               Complaint Filed: September 28, 2018
19
20
21 ///
22
23 ///
24
25 ///
26
27 ///
28

        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 2 of 7



 1                               DECLARATION OF JOHN SWENSON
 2
 3                I, John Swenson, declare as follows:
 4                1.    I am an attorney duly licensed to practice law in the State of California
 5 and a Partner with Scali Rasmussen, PC, counsel of record for Defendant Robert
 6 Hower in the above captioned action. I have personal knowledge of all facts stated
 7 herein and if called upon to do so, could and would testify competently thereto. This
 8 declaration is submitted in support of Defendant Robert Hower’s motion for fees and
 9 costs.
10                                       Meet and Confer on Fees
11                2.    I had scheduled a telephonic meet and confer with opposing counsel
12 regarding the fee motion for May 30, 2019, as opposing counsel was not available
13 earlier in that week. Following the exchange of email correspondence on May 28th
14 which included amounts expended by each of myself, Jade Jurdi, and Zachary
15 Hoffman, at each stage of the relevant motion practice, and legal precedent supporting
16 Robert Hower’s position, and further email correspondence with opposing counsel on
17 May 29 and 30, 2019, opposing counsel declined to participate in a telephonic meet
18 and confer on May 30, 2019.
19                                     Background and Experience
20                3.    I have over 16 years of experience as a litigator. I graduated from the
21 University of Minnesota Law School in 1996, and St. Olaf’s College in 1990. At Scali
22 Rasmussen, PC, my clients have ranged from individuals such as Mr. Hower, to
23 Fortune 500 companies.
24                                             Hourly Rate
25                4.    Mr. Hower is seeking the application of the Laffey Matrix for the
26 determination of my hourly rate. I reviewed a copy of the Laffey Matrix for years
27 2015 to 2019, which my colleague Jade Jurdi downloaded from the U.S. Department
28 of Justice website at https://www.justice.gov/usao-dc/file/796471/download on May
                                                   -2-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 3 of 7



 1 24, 2019, a true and correct copy of which is attached to the motion for fees and costs
 2 as Exhibit A. Pursuant to the application of the Laffey Matrix rates, my requested rate
 3 is $544 an hour.
 4                5.   During my time at my current firm, Scali Rasmussen P.C., my rate on
 5 matters has been as high as $550 an hour, though I am currently billing on the above
 6 captioned matter at the rate of $465 an hour. Prior to joining Scali Rasmussen PC, I
 7 was employed by Steptoe & Johnson. I left Steptoe & Johnson in January 2015 to join
 8 Scali Rasmussen. While at Steptoe & Johnson I also billed at a rate of $550 an hour.
 9                                 Manner in Which Time is Recorded
10                6.   In all of my matters, including the above captioned matter, I
11 contemporaneously record my time in tenths of an hour in a computer based, legal
12 billing program by the name of “Tabs.” I typically record my time contemporaneously
13 throughout the day, though when out of the office for work I may record my time at
14 the end of the day or the following morning.
15                          Work in Connection with the Anti-SLAPP Motion
16                                    a. Drafting of the motion papers.
17                7.   I spent 14.2 hours working on the motion papers, including conducting a
18 factual investigation, reviewing and approving the legal reasoning that formed the
19 basis of the motion papers, reviewing and revising the motion papers once written, and
20 communicating with the client regarding the motion process and legal strategy. My
21 factual investigation included reviewing the hearing transcript of the Hawaii Court and
22 working with the client and others to ascertain relevant facts and locate relevant
23 evidence.
24                                     b. Drafting of the reply papers.
25                8.   I spent a total of 7 hours working on the papers filed in reply to Plaintiff’s
26 opposition, including analyzing the arguments made in the opposition, reviewing and
27 approving the legal reasoning and strategy that formed the basis of the reply papers,
28
                                                    -3-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 4 of 7



 1 reviewing and revising the reply brief and objections once written, and communicating
 2 with the client regarding the opposition and the reply.
 3                        c. Preparing for oral argument on the anti-SLAPP motion.
 4                9.    I spent a total of 5.8 hours preparing for oral argument, including
 5 reviewing the relevant pleadings and case law.
 6                         d. Attending oral argument for the anti-SLAPP motion.
 7                10.   I spent a total of 9.2 hours in connection with oral argument. That includes
 8 6.3 hours to travel between Los Angeles and the location of oral argument, 1.3 hours
 9 to attend oral argument and communicate with the client after the hearing, and 1.6
10 hours following oral argument to lodge the documents requested by the Court, and for
11 further follow-up communications with the client about what occurred at oral
12 argument.
13                e. Reviewing the Court’s order on the Anti-SLAPP Motion and drafting the
14                                               Motion for Fees.
15                11.   I spent 3.4 hours reviewing the Court’s order on the anti-SLAPP motion,
16 discussing the same with the client, reviewing and revising the fee motion and
17 supporting evidence, and meeting and conferring with Plaintiff’s counsel on fees.
18                f. Anticipated time in connection with reply in support of motion for fees,
19                          preparing for oral argument, and attending oral argument.
20                12.   I anticipate spending 2 hours reviewing and revising a reply in support of
21 the motion for fees.
22                13.   I anticipate spending 2 hours preparing for oral argument on the fee
23 motion.
24                14.   I anticipate that I will incur the same amount of time to travel to the
25 hearing and attend the hearing on the fee motion, as I did with regard to the hearing on
26 the anti-SLAPP motion, which is a total of 7.6 hours.
27
28 ///
                                                     -4-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 5 of 7



 1                      g. Costs incurred in connection with the anti-SLAPP motion.
 2                15.   I traveled by air to attend the anti-SLAPP hearing from Los Angeles,
 3 California. The total cost of the air travel was $359.96. The cost of my air travel was
 4 billed to the client.
 5                16.   I traveled from Oakland Airport to the Courthouse in Oakland, and back
 6 from the Courthouse to the Oakland Airport, using a rideshare service. The total cost
 7 of both trips was $44.74. The cost of the ride share service was billed to the client.
 8                                  h. Summary of fees and costs incurred.
 9                17.   The following is a summary of the fees and costs discussed in the
10 foregoing paragraphs of my declaration:
11
12                              Drafting of the Motion
13                        Hours               Laffey Fees      Billed Fees
14    Partner             14.2                $7,724.80       $6,603.00
15    Swenson
16
17       Review of the Opposition and Supporting Evidence, and
18                 Drafting of Reply and Objections to Evidence
19                         Hours           Laffey Fees       Billed Fees
20    Partner              7                $3,808.00         $3,255.00
21    Swenson
22
23                         Preparing for Oral Argument
24                        Hours         Laffey Fees         Billed Fees
25    Partner             5.8           $3,155.20           $2,697.00
26    Swenson
27
28
                                                      -5-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 6 of 7



 1                              Attending Oral Argument
 2                        Hours          Laffey Fees           Billed Fees
 3    Partner             9.2            $5,004.80             $4,278.00
 4    Swenson
 5
 6            Drafting the Fee Motion and Supporting Evidence
 7      Following Review of the Court’s Order, and Meeting and
 8                              Conferring on Fees
 9                        Hours       Laffey Fees          Billed Fees
10    Partner             3.4        $1,849.60         $1,581.00
11    Swenson
12
13      Anticipated Time: Review of the Opposition and Drafting
14                    of Reply In Support of Motion on Fees
15                        Hours           Laffey Fees       Billed Fees
16    Partner             2               $1,088.00           $930.00
17    Swenson
18
19
20                Anticipated Time: Preparing for Oral Argument
21                        Hours        Laffey Fees         Billed Fees
22
      Partner             2            $1,088.00            $930.00
23
      Swenson
24
25
          Anticipated Time: Attending Oral Argument for Motion on
26
                                         Fees
27
                          Hours          Laffey Fees           Billed Fees
28
                                                     -6-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
          Case 4:18-cv-05979-YGR Document 63-2 Filed 06/03/19 Page 7 of 7



 1    Partner              7.6             $4,134.40             $3,534.00
 2    Swenson
 3
 4                               Summary of Costs
 5                                                      Cost
 6    Ground Transportation                            $44.74
 7    between Airport and
 8    Courthouse for Anti-SLAPP
 9    Motion Hearing
10    Airfare for Anti-SLAPP                           $359.96
11    Motion Hearing
12
13                I declare under penalty of perjury that the foregoing is true and correct.
14 Executed on this third day of June, 2019, in Los Angeles, California.
15
16
17                                                                     John Swenson

18
19
20
21
22
23
24
25
26
27
28
                                                     -7-
        DECLARATION OF JOHN SWENSON IN SUPPORT OF DEFENDANT ROBERT HOWER’S MOTION FOR
                                        FEES AND COSTS
     00172513.5
